Citation Nr: 0924760	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder, claimed as iliotibial syndrome.

3.  Entitlement to service connection for a left knee 
disorder, claimed as iliotibial syndrome.

4.  Entitlement to service connection for a urinary disorder 
claimed as dysuria.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a bronchial 
disorder, claimed as bronchitis and respiratory disorder.

7.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as depression/mood disorder.

8.  Entitlement to service connection for bilateral pes 
planus.

9.  Entitlement to an initial compensable rating for 
residuals of bilateral inguinal herniorrhaphy.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to April 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
enumerated service-connected claims and granted service-
connection for residuals of bilateral inguinal herniorrhaphy 
and assigned a noncompensable initial rating.

The Board remanded this matter for further development in 
August 2008.  Such has been completed and this case is 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Competent medical evidence reveals no evidence that the 
Veteran has a current disability of the back.

2.  Competent medical evidence reveals no evidence that the 
Veteran has a current disability of the right knee.

3.  Competent medical evidence reveals no evidence that the 
Veteran has a current disability of the left knee.

4.  Competent medical evidence reveals no evidence that the 
Veteran has a current disability of the urinary tract.

5.  Competent medical evidence reveals no evidence that the 
Veteran has a current disability of the sinuses.

6.  Competent medical evidence reveals no evidence that the 
Veteran has a current disability of the bronchial/respiratory 
system.

7.  Competent medical evidence reveals no evidence that the 
Veteran has a current psychiatric disorder that is related to 
service.

8.  Competent medical evidence reveals no evidence that the 
Veteran has a current disability of the feet.

9.  The Veteran's service-connected bilateral inguinal hernia 
repairs are at present essentially asymptomatic and there is 
no evidence showing that the residual surgical scar limits 
his range of motion in any way, nor is there evidence of 
adherence to the underlying tissue, nor is it painful upon 
examination, nor is it unstable, nor does it cover an area of 
144 square inches.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

3.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

4.  A urinary disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

5.  A sinus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

6.  A bronchial disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

7.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

8.  A bilateral pes planus disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

9.  The criteria for an initial compensable rating for the 
postoperative residuals of bilateral inguinal hernia repair 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.114, 4.118 and Part 4, Diagnostic Codes 7338, 7802, 7805 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Veteran has appealed denials of service connection for a 
back disorder, right and left knee disorders, urinary 
disorder, sinus disorder, bronchial disorder, psychiatric 
disorder and bilateral pes planus.  In the present case, the 
Veteran's claim for all issues on appeal was received in 
March 2005.  Prior to adjudicating these claimed issues in 
September 2005, the RO sent a duty to assist letter 
addressing the service connection claims in April 2005.  The 
Veteran has appealed the initial rating assigned for the 
hernia and the denial of service connection for the remaining 
issues.  This April 2005 letter provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, and of 
his and VA's respective duties.  The duty to assist letter, 
specifically notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Veteran was sent a letter in 
March 2006 addressing Dingess.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for the 
hernia as well as the denial of service connection for the 
remaining issues.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  (Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed 
regarding the initial rating issue.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  The Veteran failed to appear for VA 
examinations repeatedly scheduled for July 2005 and November 
2008.  The Veteran did not give any reason for the repeated 
failures to appear, and in fact has not communicated with the 
VA since April 2006 and his whereabouts are currently 
unknown, as confirmed by his father.  The examinations 
requested included specialty examinations to address the 
nature and etiology of his claimed back disorder, right and 
left knee disorders, urinary disorder, sinus disorder, 
bronchial disorder, psychiatric disorder and bilateral pes 
planus, as well as the severity of the inguinal hernia 
residuals.  The Board specifically remanded this claim to the 
RO in August 2008 for purposes that included such specialty 
examinations that included specific clinical findings and 
medical opinions.  Because of the appellant's actions that 
frustrate further development of the claims, the Board must 
adjudicate the claims on the evidence that is of record.  As 
in this case, when entitlement to a benefit cannot be 
established without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, in an original claim, the 
claim shall be adjudicated based on the evidence of record.  
38 C.F.R. § 3.655 (2008).  The Board reminds the claimant 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection and Increased Rating

A.  Factual Background

The Veteran contends that service connection is warranted for 
a back disorder, right and left knee disorders, urinary 
disorder, sinus disorder, bronchial disorder, psychiatric 
disorder and bilateral pes planus.  He further contends that 
an initial compensable rating for his hernia residuals is 
warranted.

A November 1998 preservice entrance examination revealed a 
normal examination of his spine/musculoskeletal system, lower 
extremities, sinuses, lungs, genitourinary and psychiatric.  
His feet were noted to be abnormal with a left foot pes 
planus of moderate severity and right foot pes planus which 
was mild.  He was deemed able to use military foot wear. The 
accompanying report of medical history revealed the Veteran 
to deny any relevant history in the accompanying report of 
medical history as he reported no to having problems with the 
following: trick/locked knee, foot trouble, frequent trouble 
sleeping, depressive/excessive worry, nervous trouble of any 
sort, frequent or painful urination, recurrent back pain, 
lameness, bone joint or other deformity, 
arthritis/rheumatism/bursitis, sinusitis, tuberculosis, 
asthma, shortness of breath, chronic cough or chest pain.  
However he did admit a history of treatment for mental 
condition noted to have been a psychologist's evaluation done 
when 14 years old pursuant to his parents request due to his 
having difficulty adapting in school as a teenager.  He 
denied a history of personality or mental disorder.  

A June 2000 periodical examination revealed completely normal 
findings of his spine/musculoskeletal system, lower 
extremities, sinuses, lungs, genitourinary and psychiatric 
evaluation was also normal.  His feet were noted to be 
abnormal with pes planus noted.  His report of medical 
history revealed him to deny all pertinent significant 
history.  

In July 2000 the Veteran was treated for an upper respiratory 
infection (URI) with complaints of sore throat and bloody 
sputum.  Later in the month it was improved with occasional 
cough with blood.  

In August and September 2000 he was treated for shin splints 
which were resolving by September 2000, with no mention of 
the knees specifically.  In September 2000 the Veteran was 
diagnosed with sinusitis and was prescribed Amoxicillin and 
Resonix, after which he reported significant improvement in 
symptoms.  In October 2000 he was treated for pain in the 
right thigh with the pain noted on running.  On examination 
of the right knee he had tenderness to palpation of the 
lateral femoral condyle and was assessed with iliotibial 
(ITB) syndrome.  

A January 2001 periodical examination revealed all normal 
findings of his spine/musculoskeletal system, lower 
extremities, sinuses, lungs, feet, genitourinary and 
psychiatric evaluation was also normal.  He denied any 
significant medical history in the report of medical history 
and he reported no to having problems with the following: 
trick/locked knee, foot trouble, frequent trouble sleeping, 
depressive/excessive worry, nervous trouble of any sort, 
frequent or painful urination, recurrent back pain, lameness, 
bone joint or other deformity, arthritis/rheumatism/bursitis, 
sinusitis, tuberculosis, asthma, shortness of breath, chronic 
cough or chest pain.  He was noted to deny significant 
history. 

A January 2001 chest X-ray was negative.  

In May 2002 the Veteran underwent inguinal herniorrhaphy for 
bilateral inguinal hernia.  During post surgery recovery in 
June 2002 he was doing well except for some mild dysuria.  He 
continued with dysuria through July 2002 where it was noted 
to have been treated with Cipro but was recurring.  Urology 
consult was indicated.  

In November 2002, the Veteran underwent a mental health 
screen having recently been released from a nuclear power 
program because of poor academic performance.  His history 
included a lifelong history of depressed mood and low self 
esteem.  His symptoms began to worsen when he failed an 
examination at the nuclear power school.  He felt like a 
failure and became socially withdrawn, lacked motivation and 
began to have great difficulties concentrating.  He reported 
a history of being very sensitive to criticism and worried 
that people thought negatively about him.  

His recent symptoms included depressed mood, anergia, poor 
concentration, lack of motivation and uncertainty of his 
future in the Navy.  He admitted to being different from 
others based on interests and preferred to be alone.  He 
indicated he never dated nor had close friends.  He denied 
additional symptoms of trauma.  He reported having been 
prescribed Prozac as a teen and took it for 10 months without 
effectiveness.  He was very reluctant to take medication at 
this time.  His family history was noted to involve his 
moving back and forth between living with his mother and 
father who were divorced.  He had no childhood friends.  He 
went to boarding school at age 16 and was picked on by his 
peers and sad much of the time.  He had excellent academic 
performance in high school and then attended college where he 
earned a BS degree in chemical engineering.  He then attended 
officer candidate school (OCS) and proceeded to attend 
nuclear power school.  He denied any relationships with women 
apart from one night stands to cope with loneliness.  He 
denied any drug or alcohol problems.  

On mental status examination he was fully oriented and 
cooperative and was groomed adequately and appropriately 
dressed.  His mood was moderately anxious with wide ranging 
affect.  He had intermittent eye contact and speech was 
normal for rate, volume yet was mildly slow in rhythm and 
some response latency.  His thoughts were moderately vague 
but linear.  There was no evidence of delusions.  He denied 
suicidal or homicidal ideations or hallucinations.  He had 
marginal insight into his difficulties and his judgment and 
impulse control were good.  The Axis I diagnosis was 
dysthymic disorder and Axis II diagnosis was schizoid traits.  

In December 2002 he was seen by outpatient psychology with 
the noted diagnosis of dysthymic disorder and schizotypal 
traits.  He reported a similar history as discussed in 
November 2002 of interpersonal difficulties growing up and a 
history of always having low self esteem.  Again he reported 
his morale dropping after he failed the test at nuclear power 
school, and he also reported after this feeling isolated and 
feeling as though the instructors were watching him closely.  
He eventually failed the program.  He also reported having 
felt down following his hernia surgery because of the duties 
he was assigned.  Along with intermittent down moods he 
reported mildly decreased energy, difficulty focusing and 
decreased motivation.  He complained that his career was 
stagnant and felt it was the main part of his problems 
because he always was able to separate himself academically 
from others and now has failed in that area of his life.  He 
denied homicidal or suicidal ideations, manic or psychotic 
symptoms.  His history of treatment for depression as an 
adolescent was again noted.  

On mental status examination he was again noted to be alert 
and oriented times 4.  Again no homicidal or suicidal 
ideations  or hallucinations were noted.  Thought processes 
were linear and logical and insight was fair.  Judgment was 
good and cognition and impulse control were intact.  The 
impression was a 24 year old with several years of symptoms 
consistent with dysthymic disorder, including problems of 
self esteem and motivation.  He may have an Axis II pathology 
in the cluster A realm including some schizotypal or paranoid 
trait and it was difficult to assess in one visit.  He did 
not want to have any medications prescribed now although this 
doctor recommended Zoloft.  He was deemed psychologically fit 
for full duty.  There was no psychiatric follow-up needed at 
this time.  

In November 2003 he was seen for complaints of productive 
cough and fever with chest pain on coughing and greenish 
sputum.  Examination revealed occasional rhonchi but no rales 
or wheezing.  He was assessed with acute bronchitis.  Another 
November 2003 note which addressed complaints of a lump on 
his neck also noted the history of acute bronchitis but made 
no findings pertinent to this problem.  

A February 2004 adult immunization screen revealed him to 
deny being ill with anything more severe than a cold.  Also 
in February 2004 he underwent an ionizing radiation medical 
examination with the physical examination all normal, with no 
abnormal findings noted.  

In April 2004 he was told to return for PPD reading to 
complete his physical examination with PPD zero and he was 
deemed qualified for separation.  

The Veteran filed his initial claim for all disorders in 
March 2005.

A lay statement submitted by a neighbor in May 2005 noted 
that he has observed the Veteran's health, both mental and 
physical having changed since he returned from service.  He 
noted the Veteran looks depressed and moody and did not 
participate in sports like he used to due to body aches and 
mood. 

VA examinations were noted to have been scheduled for July 
2005 to address all his claimed disorders; however they were 
cancelled due to his failure to report.  

VA treatment records submitted reveal that the Veteran was 
seen in February 2005 for follow-up of psychiatric symptoms 
that he had started treating at the VA in Virginia.  He said 
he used Wellbutrin that increased anxiety.  Sertraline and 
Fluoxetine were also used.  The last time he saw a 
psychiatrist was a year ago.  He reported having returned 
from active duty in August 2004 and he did not have success 
in the military.  He wanted to be followed.  He complained of 
feeling sad and lost interest in activities.  He also 
reported increased appetite, crying spells, but no weight 
loss or gain.  He denied sleeping troubles but did have poor 
concentration, and feelings of worthlessness, hopelessness 
and guilt.  He denied thoughts of harm to himself or others 
or psychotic or delusional thoughts.  He had no memory 
problems, or manic type symptoms, phobias, nor obsessional 
thoughts or behaviors.  He did report being worried and 
constantly preoccupied with muscle tension.  No medications 
were noted.  On mental status examination he had fair 
grooming and hygiene, good eye contact, no psychomotor 
agitation or retardation, no abnormal involuntary movements 
or tics, normal speech, tense mood with appropriate affect.  
His thought processes were relevant, coherent, goal directed, 
with no racing thoughts, nor suicidal or homicidal ideations, 
death wish or ideas of reference.  He also had no auditory or 
visual hallucinations.  He was alert, oriented times 3, his 
recent and remote memory were intact and he had good 
concentration and attention.  The diagnoses were Axis I 
Depression not otherwise specified and Anxiety disorder not 
otherwise specified.  Axis II diagnosis was deferred.  His 
GAF was 65. 

Following this initial evaluation the Veteran underwent 
treatment including medication and psychotherapy up through 
September 2005.  These records did not reflect any major 
deviations on mental status evaluation other than his mood 
which varied from being "tense" in the earlier records up 
to March 2005 to "well" in records from later in May 2005 
up through July 2005.  Nor did these records provide any 
insight as to whether the Veteran's symptoms were caused or 
aggravated permanently by service.  

The psychotherapy sessions mainly focused on incidents and 
traumas that took place in childhood as reported in records 
May 2005 and June 2005.  They also focused on his 
preoccupation with seeking spiritual help with psychics as 
reported in May 2005 along with some beliefs he had that he 
was possessed by a being that caused his hardships and that 
he was able to predict people's futures.  The psychotherapist 
did not view this as delusional thought but more of an 
existential belief in nature.  No hallucinations or other 
evidence of thought disorder were noted in these 
psychotherapy notes from May 2005.  The sessions also noted 
his dealings with identity issues and interpersonal 
relationships as noted in May 2005 June 2005, with much 
discussion centered around these issues.  None of the 
psychotherapy notes referred to incidents in service.  

As per the nature of his psychiatric disorder, the 
assessments from May 2005 up through July 2005 repeatedly was 
that he was first evaluated by PIC for depressive symptoms 
responding to treatment, need further details and symptoms to 
reach a final diagnosis.  Repeatedly an Axis II diagnosis was 
said to be considered, but one was never finalized.  The 
final therapy note did not further clarify diagnosis or 
etiology but made a final assessment as first evaluated by 
PIC for depressive symptoms responding to treatment.  The 
doctor also discussed the Veteran's need to validate himself 
through relationships.  In September 2005 he was discharged 
from psychotherapy as he was no longer able to attend 
sessions due to a scheduling conflict with classes.  He was 
discharged from the clinic with consults to mental health for 
further follow-up.

None of the postservice records reflect any evidence of 
problems with his back, either knee, urinary track, sinuses, 
lungs, feet or hernia surgery residuals.  He was noted to 
have been treated in April 2005 for a right ankle sprain, but 
there was no mention of any pes planus or other foot 
complaints.  

Thereafter, there are no records of treatment until 2007.  
Specifically, in October 2007 the Veteran was treated for an 
abscess of the occipital region, with the history significant 
for no history of systemic illnesses noted.  A December 2007 
preventative medication education record revealed his 
posttraumatic stress disorder (PTSD) screen was negative as 
was alcohol abuse screen.  He denied any military sexual 
trauma or harassment.  

Also in December 2007, the Veteran was seen for primary care 
interdisciplinary assessment and screening.  He complained of 
depression and anxiety because his mother died 3 months ago.  
He did not want to continue with his current studies.  He had 
no homicidal or suicidal ideations present.  He was oriented 
about PIC services but refused to go due to having previous 
experience with this facility.  He preferred to go through 
the private sector.  Review of systems was generally 
negative, with nose, respiratory system, genitourinary, 
musculoskeletal all either negative or in the case of 
musculoskeletal, nothing was checked.  On physical 
examination his lungs were clear to auscultation, nose 
revealed nasal septum was normal, with pink mucosa and no 
discharge, musculoskeletal range of motion was intact and 
muscle tone was adequate without deformities.  Neurological 
revealed no gross motor or sensory deficit.  Abdomen revealed 
bowel sounds present at all quadrants, no tenderness or 
distention, soft and depressible with no masses and no 
organomegaly.   

He was scheduled for further appointments at the VA in 
January 2008, March 2008 and April 2008 but failed to report 
for all these appointments.  

Following the Board remand of August 2008 to obtain records 
of treatment for all claimed disorders since discharge from 
service as well as obtaining VA examinations to address all 
claimed disorders, the RO scheduled VA examinations to 
ascertain the etiology of the disorders for which service 
connection was claimed and to ascertain the current severity 
of residuals of the service-connected hernia surgery 
residuals.  The examinations were scheduled for November 
2008.  Notice of the scheduled examinations was sent to the 
Veteran in October 2008 via certified mail to his last known 
address.  He failed to appear for the examinations.  A letter 
dated in November 2008 from the Veteran's father confirmed 
that the Veteran's whereabouts were unknown and the Veteran 
did not tell the father where he is now and did not want 
contact from any family members, nor was he willing to attend 
any VA examinations.  

B.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis or 
psychosis when they are manifested to a compensable degree 
within the initial post-service year. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

Because there was a preexisting history of psychiatric 
treatment and pes planus noted prior to entry to service, the 
presumption of soundness is rebutted in this instance 
regarding these claimed disorders.  None of the remaining 
disorders for which service-connection is being claimed are 
shown to preexist service.

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such war service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. § 
3.306(b).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Based on review of the evidence, the Board finds that 
service-connection is not warranted for a back disorder, 
right and left knee disorders, urinary disorder, sinus 
disorder, bronchial disorder, psychiatric disorder and 
bilateral pes planus.

Although there is evidence of treatment shown at different 
times during service as detailed above, the medical evidence 
shows no current disabilities of the low back, feet, urinary 
tract, sinuses, respiratory system, right knee, and left 
knee.  The Veteran's failure to appear for VA examinations to 
address these disorders meant that no diagnoses of these 
claimed disorders could be made, and no opinion as to their 
etiology could be obtained.  

The Veteran has indicated in his September 2005 notice of 
disagreement and April 2006 substantive appeal that he 
currently has knee pain and problems of his knee and back, as 
well as sinus, bronchitis and urinary problems, and is 
competent to describe his symptoms.  Such lay evidence could 
potentially support a finding of continuity of symptoms from 
these claimed disorders from service.  See Robinson v. 
Shinseki, No. 2008-7096 (Fed Cir. Mar 3, 2009).  However, in 
this case the Veteran has not submitted any communications 
since April 2006, and there is no medical evidence showing 
diagnoses of current disabilities in these areas for which he 
has made complaints of symptoms.  He is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu, 2 Vet. App. at 482.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  Absent any evidence of a current disability of the 
low back, feet, urinary tract, sinuses, respiratory system, 
right knee, and left knee, service connection is not 
warranted as the first requirement for service connection, 
that being a current disability, is not met.  Likewise, 
absent any evidence of any disabilities shown, the 
presumptions of 38 C.F.R. § 3.307 and 3.309 are not for 
application.  Finally, absent any evidence of disability of 
the feet, service connection for pes planus based on 
aggravation is not warranted, as aggravation presumes a 
worsening of the disability.  In this case no foot disability 
is presently shown.  

There is evidence of treatment for a psychiatric disorder 
post-service beginning in February 2005, however this 
treatment does not establish a continuity of symptoms as it 
is three years after he was treated for what appears to have 
been an acute episode or flareup of preexisting pathology in 
service in 2002, but with no evidence of psychiatric problems 
shown around the time of discharge in 2004.  Again, the 
Veteran's failure to appear for a VA examination to obtain a 
psychiatric diagnosis and etiology opinion has resulted in 
there being no opinion available as to whether the Veteran 
has a current psychiatric disorder that was either incurred 
or aggravated by service.  

Additional evidence concerning his claimed psychiatric 
disorder comes from the Veteran's subjective contentions and 
the lay statement given by his neighbor who noted that he 
observed the Veteran have a change in demeanor following his 
return from service, with the Veteran noted to act depressed 
and moody, and that he did not participate in sports due to 
his mood and body aches.  VA regards lay statements to be 
competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise. 38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but 
see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is 
competent to identify the medical condition; (2) lay person 
is reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's opinion and the 
lay observation from his neighbor are of no probative value 
in this instance as the reports of demeanor change post-
service are not competent evidence of aggravation, which is a 
medical determination to be made.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (Veteran's testimony of aggravation of 
preexisting disability is not competent evidence of 
aggravation).  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for back disorder, 
right and left knee disorders, urinary disorder, sinus 
disorder, bronchial disorder, psychiatric disorder and 
bilateral pes planus is not warranted, and there is no doubt 
to be resolved, as the bulk of the evidence is unfavorable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

C.  Increased Rating-General Considerations and Analysis  

Disability evaluations are determined by the application of a 
schedule of ratings in VA's Schedule for Rating Disabilities 
(Rating Schedule) that is based on the average impairment of 
earning capacity .  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2008).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The RO has evaluated the Veteran's residuals of inguinal 
hernia surgery under Diagnostic Codes 7338 for the hernia, as 
well as 7804 for the residual scar.  

Pursuant to applicable law and regulation, the noncompensable 
evaluation currently in effect for the Veteran's service- 
connected bilateral inguinal hernias contemplates the 
presence of an inguinal hernia which is small and/or 
reducible, or without true hernia protrusion.  A 10 percent 
evaluation, would require demonstrated evidence of recurrent 
postoperative inguinal hernias, which are readily reducible 
and well supported by a truss or belt.  38 C.F.R. § 4.114 and 
Part 4, Code 7338 (2008).  A compensable evaluation would, 
similarly, be indicated were there to be evidence of a 
superficial scar or scars which did not cause limited motion, 
or a superficial scar which was painful on examination, or 
which caused some limitation of function of the body part 
affected.  38 C.F.R. § 4.118 and Part 4, Diagnostic Codes 
7802, 7804, 7805 (2008).

Based on the aforementioned, it is clear that the 
noncompensable evaluation currently in effect for the 
Veteran's service-connected postoperative residuals of 
bilateral inguinal hernia repair is appropriate, and that an 
increased rating is not warranted.  In point of fact, the 
entire evidence of record is to the effect that the Veteran's 
bilateral hernias are, at present, essentially asymptomatic.  
To date, there exists no evidence that the Veteran's inguinal 
hernias have recurred and there is no medical evidence 
submitted showing any post-service complaints or problems 
regarding his hernia residuals.  

The Board notes that a separate evaluation for the Veteran's 
surgical scar was considered; however, a separate evaluation 
is not warranted because there is no evidence showing that 
Veteran's surgical scar limits his range of motion in any 
way, nor is there evidence of adherence to the underlying 
tissue, nor painful upon examination, nor is it unstable, nor 
does it cover an area of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, and 7804.

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable rating for residuals of 
bilateral inguinal herniorrhaphy.  38 C.F.R. 
§ 4.3.

The Board adds that it does not find that the Veteran's 
residuals of bilateral inguinal herniorrhaphy should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
126.  Since the effective date of his award, the Veteran's 
residuals of bilateral inguinal herniorrhaphy have never been 
more severe than contemplated by its existing rating, so the 
Board cannot "stage" his rating in this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1). The Board 
finds no evidence that the disability markedly interferes 
with the Veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular VA 
Rating Schedule. VAOPGCPREC 6-96. See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity). 


ORDER

Service connection for a back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a urinary disorder is denied.

Service connection for a sinus disorder is denied.

Service connection for a bronchial disorder is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a bilateral pes planus is denied.

An initial compensable rating for residuals of bilateral 
inguinal herniorrhaphy is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


